Case 8:19-cv-00291-JSM-AEP Document 45 Filed 07/02/19 Page 1 of 1 PageID 1265




                       In The United States District Court
                       For The Middle District Of Florida
                                 Tampa Division

   Sherry Atwood, James Driskell,
   Phil Featherbay, Don Gledhill,
   Linda Gledhill, Barb Griffin,
   Joette Kelly, Cathy Liska, and
   Schalamar Creek Mobile
   Homeowner’s Association, Inc.,
   on behalf of themselves, the class of current
   and former mobile homeowners in the Park
   and all others similarly situated,
   						Case No. 8:19-cv-00291-JSM-AEP
           Plaintiffs,
   						Class Action Representation
   Vs.						And Demand For Jury Trial
   						Injunctive Relief Sought
   Steven Adler, et al.,

        Defendants.
   _______________________________/

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 1, 2019 I electronically filed the Amended

   Complaint (Dkt. 44) with the Clerk of Court using the CM/ECF System which issues

   service upon the parties of record.

   					/s/ Daniel W. Perry
   					Daniel W. Perry, Esq.,
   					FB # 376671
        4767 New Broad St. #1007
        Orlando, FL 32814-6405
        Ph 407-894-9003
        dan@danielperry.com
        Attorney for Plaintiffs
